Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Yamamoto does not disclose angles corresponding to                         
                            β
                            i
                            n
                        
                     and                         
                            β
                            o
                            u
                            t
                        
                    , the examiner points out that Yamamato states “angle alpha of a fuel nozzle, primary oxidizing agent nozzles, and secondary oxidizing agent nozzles was 30 degrees.” Since all of nozzles are parallel                         
                            β
                            i
                            n
                        
                     and                         
                            β
                            o
                            u
                            t
                        
                     are also 30 degrees by alternate interior and exterior angles.

Claim Interpretation
The claims recite negative angles. Positive and negative angles are the result of datum selection. The examiner recognizes that the applicant may mean something different than the interpretation taken by the examiner in this action. For instance, the applicant’s figure 7, which appears to correspond to claim 2, shows             
                β
                i
                n
            
         measured as a negative angle. The claim does not dictate that the angle be measured this way. The examiner notes that, though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 

    PNG
    media_image1.png
    429
    661
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2013079753 A, submitted by the applicant with the IDS dated 3/5/2019), hereinafter Yamamoto.

Regarding claim 2, Yamamoto discloses a burner (“The present invention relates to a burner and the burner combustion method”) in which a main combustion fluid (Figures 8 and 9, “fuel nozzle 32”) and a second combustion fluid (“primary oxidizing agent nozzles 33” or alternatively “secondary oxidizing agent nozzles 34”) are combusted by ejecting the main combustion fluid while self-oscillating from a 
wherein a pair of the side ejection ports are disposed symmetrically with respect to a central axis of the central expanding ejection port (Figure 9), and 
the central expanding ejection port and the side ejection ports are provided such that an expanding angle                         
                            α
                        
                     of the central expanding ejection port and an angle                         
                            β
                            i
                            n
                        
                     formed by inner side walls of the pair of side expanding ejection ports satisfy a relationship of                         
                            -
                            5
                            °
                            ≤
                            β
                            i
                            n
                        
                    , and an angle                         
                            β
                            o
                            u
                            t
                        
                     formed by outer side walls of the pair of side expanding ejection ports and the expanding angle                         
                            α
                        
                     satisfy a relationship of                         
                            β
                            o
                            u
                            t
                            ≤
                            α
                            +
                            15
                            °
                        
                     (A specific example “angle alpha of a fuel nozzle, primary oxidizing agent nozzles, and secondary oxidizing agent nozzles was 30 degrees” is given. The angles                         
                            β
                            i
                            n
                        
                     and                         
                            β
                            o
                            u
                            t
                        
                     are therefore 30°, which is greater than -5° and less than 45°).

    PNG
    media_image2.png
    407
    481
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    378
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    509
    484
    media_image4.png
    Greyscale

Allowable Subject Matter
Claim 1 is allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Snyder (US 5110285 A) 

    PNG
    media_image5.png
    309
    478
    media_image5.png
    Greyscale

Haneji (US 20130309617 A1) “The secondary oxidant nozzles 4 may be installed with an outward-facing angle of up to 20° relative to the lengthwise direction of the primary oxidant nozzle 3”

    PNG
    media_image6.png
    434
    256
    media_image6.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799